 



Exhibit 10(34)
      (1)     CANARGO LIMITED
(2)     THE INVESTORS
and
(3)     TETHYS PETROLEUM LIMITED
 
SHAREHOLDERS AGREEMENT
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Clause   Heading   Page No
 
           
1
  DEFINITIONS AND INTERPRETATION     3  
1.1
  Definitions     3  
1.2
  Interpretation     6  
1.3
  General references     6  
 
           
2
  CONDITIONS PRECEDENT     6  
 
           
3
  INVESTMENT     7  
3.1
  Completion     7  
3.2
  Condition subsequent     7  
 
           
4
  WARRANTIES     7  
4.1
  Warranties by each Party     7  
4.2
  Warranties by CanArgo and the Company     7  
4.3
  Warranties by Investors     7  
 
           
5
  AGREED BUSINESS CONTROLS     7  
5.1
  Positive undertakings     7  
5.2
  Negative undertakings     8  
 
           
6
  CONDUCT OF THE BUSINESS     8  
 
           
7
  EXIT STRATEGY AND CONFIDENTIALITY     9  
7.1
  Exit     9  
7.2
  Confidentiality     9  
7.3
  Disclosure on Listing     9  
 
           
8
  TRANSER OF SHARES     9  
 
           
9
  ISSUE OF SHARES     10  
 
           
10
  COSTS AND EXPENSES     10  
 
           
11
  TERMINATION     10  
11.1
  Automatic Termination     10  
11.2
  Accrued Rights     10  
 
           
12
  GENERAL     8  
12.1
  Third party rights     8  
12.2
  Deadlock     8  
12.3
  Survival of obligations     10  
12.4
  Successors     11  
12.5
  No Partnership or Agency     11  
12.6
  Assignment     11  
12.7
  Waivers and remedies cumulative     11  
12.8
  Amendments     9  
12.9
  Notices     9  
12.10
  Counterparts     10  
12.11
  Governing Law and Jurisdiction     13  

(i) 



--------------------------------------------------------------------------------



 



THIS AGREEMENT is made as a Deed on 24th January 2007 among

(1)   CANARGO LIMITED a company incorporated in Guernsey with registered number
32825 and having its registered office at P.O. Box 291, St. Peter Port, Guernsey
GY1 3RR (“CanArgo”);   (2)   THE PERSONS whose names and addresses are set out
in Schedule 1 (the “Investors”); and   (3)   TETHYS PETROLEUM LIMITED a company
incorporated in Guernsey with registered number 41075 and having its registered
office at P.O. Box 524, St. Peter Port, Guernsey GY1 6EL (the “Company”).

WHEREAS

(A)   The Investors have agreed to make an investment into the Company (the
“Investment”) on the terms and conditions set out in this Agreement.   (B)   The
Parties have agreed to enter into this Agreement in order to regulate the
operation and management of the Company and the relationship between the
Parties.   (C)   In consideration of the mutual agreements and covenants
contained in this Agreement, the Parties have granted the rights and accepted
the obligations contained in this Agreement.

IT IS AGREED:-

1   DEFINITIONS AND INTERPRETATION   1.1   Definitions       In this Agreement
the following words and expressions shall, unless the context otherwise
requires, have the following meanings:-       “Agent(s)” means Kraken Group
Limited, a Gibraltar Corporation, or its nominees.       “Agent Compensation
Shares” means the 1,173,815 Ordinary Shares in aggregate to be issued to the
Agents credited as fully paid in connection with this Investment, subject to
each of the Agents executing a Deed of Adherence pursuant to Clause 8.2, and
with the maximum number of Ordinary Shares to be issued to the Agents being no
more than 6% of the number of Ordinary Shares issued in connection with the
Investment;       “Articles” means the articles of association of the Company
from time to time;       “Board” means the board of directors of the Company
from time to time;       “Business” means the business of the Company which is
the exploration, production, processing, transportation, marketing and selling
of crude oil, oil products, natural gas, natural gas liquids and related
products;       “CEC” means CanArgo Energy Corporation;       “CEC Senior
Subordinated Noteholders” means the holders from time to time of the $13m Senior
Subordinated convertible guaranteed notes due 1st September 2009 issued by CEC
pursuant to a note and warrant purchase agreement dated 3rd March 2006;      
“Companies Law” means The Companies (Guernsey) Law, 1994 as amended, extended or
replaced;

3



--------------------------------------------------------------------------------



 



“Compensation Committee” means the compensation committee of the Company from
time to time (also referred to as the “Remuneration and Nomination Committee”);
“Completion Date” means the day on which Completion takes place being the day on
which the conditions precedent referred to in Clause 2 are satisfied or waived
or such later date as may be fixed by the Company being not later than 15th
March 2007 the date upon which the parties agree to perform the obligations set
out in Clause 3.1, and “Completion” means the performance of those obligations;
“Directors” means the directors of the Company from time to time, and “Executive
Directors” means directors who act in an executive capacity;
“Employee, Director and Consultant Warrants” means warrants to subscribe for
ordinary shares in the Company by employees, directors or consultants of the
Company up to a maximum of 10% of the issued share capital of the Company from
time to time at an exercise price per share of no lower that the Subscription
Price, and allocated at the discretion of the Compensation Committee of the
Board;
“Existing Issued Shares” means the 70,000,000 Ordinary Shares of £0.01 each held
by CanArgo at the date of this Agreement;
“Existing Subscription Rights” means the rights to call for the issue, allotment
or transfer of shares in the capital of the Company pursuant to the following:-

  (a)   the Nabarro Wells Subscription Rights;     (b)   the Persistency
Warrants;     (c)   the Ingalls & Snyder Warrants; and     (d)   the Employee,
Director and Consultant Warrants;

“Ingalls & Snyder Warrants” means the warrants to subscribe for shares in the
Company granted or to be granted to Ingalls & Snyder Value Partners LP pursuant
to the NWRPA;
“Investor Warranties” means the warranties contained in Clause 4.3 and
Schedule 9;
“Listing” shall mean the admission to, or permission to deal on, any Recognised
Investment Exchange, including without limitation, the Toronto Stock Exchange
(TSX), TSX Venture Exchange, the Oslo Stock Exchange (including the Junior Over
the Counter Market on the Oslo Stock Exchange), the Official List or AIM Market
of the London Stock Exchange plc, becoming unconditionally effective in relation
to all or any of the issued equity share capital of the Company;
“Nabarro Wells Subscription Rights” means the right to subscribe for shares in
the capital of the Company which may be granted to Nabarro Wells & Co. Limited
in the event that the Company obtains admission to the AIM Market of the London
Stock Exchange plc pursuant to the terms of its engagement letter with the
Company dated 18 July 2006;
“NWRPA” means the Note and Warrant or Royalty Purchase Agreement entered into by
the Company on 5 September 2006;
“Ordinary Shares” means the ordinary shares of £0.01 each in the capital of the
Company having the rights set out in the Articles;

4



--------------------------------------------------------------------------------



 



“Participants” means collectively the Investors, CanArgo and any Agents (and the
expression “Participant” shall be construed accordingly);
“Parties” means the parties to this Agreement from time to time;
“Permitted Issue” means the issue of any shares in the capital of the Company or
the grant of options or warrants to subscribe for shares in the capital of the
Company pursuant to or including any of the following:-

  (i)   a Listing;     (ii)   any sponsor, nominated adviser or similar adviser
in connection with a Listing, including without limitation the Nabarro Wells
Subscription Rights;     (iii)   any broker or similar person in connection with
a Listing;     (iv)   the Persistency Warrants;     (v)   the Ingalls & Snyder
Warrants;     (vi)   the terms of any share option and/or warrant scheme which
may from time to time be established by the Board for the purpose of
incentivising employees, directors and consultants of the Tethys Group or VEL;  
  (vii)   a potential repayment or refinancing of the NWPRA; and     (viii)  
the proposed acquisition by the Company or by Tethys Kazakhstan Limited of the
30% interest in BN Munai LLP not already owned by Tethys Kazakhstan Limited;

“Persistency Warrants” means the warrants to subscribe for shares in the Company
granted to Persistency pursuant to the NWRPA;
“Recognised Investment Exchange” has the meaning ascribed thereto in
Section 285(1) of the Financial Services and Markets Act 2000;
“Resolutions” means the resolutions of the Company adopting the Articles;
“Shareholder Majority” means holders of not less than 75% of the Ordinary Shares
in issue from time to time;
“Shareholders” means the holders of Ordinary Shares from time to time;
“Subscription Price” means US$0.50 per Ordinary Share;
“Tethys Group” means the Company, and any subsidiary or subsidiary undertaking
of the Company from time to time (being, as at the date of this agreement,
Tethys Kazakhstan Limited (incorporated in Guernsey with registered number
41210), Tethys Services Limited (incorporated in England and Wales with company
number 05900069), BN Munai LLP (a Kazakh limited liability partnership), Kul-Bas
LLP (a Kazakh limited liability partnership) and TethysMunaiGaz LLP (a Kazakh
limited liability partnership) and “member of the Tethys Group” shall have a
corresponding meaning; and
“VEL” means Vazon Energy Limited, an energy consultancy company registered in
Guernsey, with registered address at P.O. Box 144, St Peter Port, Guernsey, GY1
3HX

5



--------------------------------------------------------------------------------



 



    (Company Number 32244) which provides consultancy services to the Tethys
Group, CanArgo and CEC;       “Warranties” means the warranties contained in
Clause 4 and Schedule 4.       “$” or “US$” means the lawful currency of the
United States of America and “£” or “UK£” means the lawful currency of the
United Kingdom of Great Britain and Northern Ireland.   1.2   Interpretation  
1.2.1   Words and expressions defined in the Articles shall have the same
meanings herein except in so far as expressly varied by or inconsistent with the
provisions of this Agreement. In the event of any conflict between the
provisions of this Agreement and the provisions of the Articles the provisions
of this Agreement shall, as between the parties hereto, prevail.   1.2.2   Any
reference to any provisions of any Act shall include any amendment,
consolidation or re-enactment thereof from time to time provided that the
liability of any party under this Agreement shall not be created or increased
solely by reason of any such amendment, consolidation or re-enactment whether
retrospective in its effect or not.   1.2.3   The Schedules and Recitals form
part of this Agreement and have the same full force and effect as if expressly
set out in their entirety in the operative part of this Agreement.   1.3  
General references   1.3.1   In this Agreement, unless otherwise specified or
the context otherwise requires:-

  (a)   words importing the singular shall include the plural and vice versa;  
  (b)   words importing any gender shall include all other genders;     (c)   a
“person” includes any individual, firm, company or other body corporate,
corporation, government, state or agency of state, trust or foundation, or any
association, partnership or unincorporated body (whether or not having separate
legal personality and wherever incorporated or established) of two or more of
the foregoing;     (d)   reference to a Clause or Recital is to a clause or
recital of this Agreement;     (e)   reference to the Schedules are to the
schedules to this Agreement; and     (f)   reference to a Paragraph is to a
paragraph in a Schedule.

1.3.2   Headings used in this Agreement shall not affect its construction or
interpretation.   2   CONDITIONS PRECEDENT   2.1.1   Subject as provided in
Clauses 2.1.2 of this Clause below, the Parties’ obligations under this
Agreement are, and Completion is, conditional upon the satisfaction of the
conditions precedent set out in Schedule 2. CanArgo and the Company shall use
their respective reasonable endeavours to satisfy the conditions precedent set
out in Schedule 2 on or before 28th February 2007.   2.1.2   If any of the
conditions precedent set out in Schedule 2 have not been satisfied or waived in
writing by CanArgo or the Company (acting reasonably), on or before 15th March
2007, the rights and obligations of the parties under this Agreement will
terminate, except in respect

6



--------------------------------------------------------------------------------



 



    of the obligations of the parties under Clauses 7 (Exit Strategy and
Confidentiality) and 10 (Costs and Expenses) of this Agreement and without
prejudice to any rights or causes of action which any of the parties may have
for any antecedent breach of contract.   3   INVESTMENT   3.1   Completion      
On the Completion Date:-

  (a)   each Investor shall subscribe in cash, in a manner to be specified by
the Company, at a price of US$0.50 per share (or in UK£ at the rate of US$1 =
UK£1.9755) for such number of Ordinary Shares as is set opposite its or his name
in column 3 of Schedule 1;     (b)   CanArgo shall procure that the Directors
shall properly convene and hold a Board meeting at which the Directors shall
allot and issue the relevant shares to the relevant Investors and, if
applicable, the Agents credited as fully paid; and     (c)   the Company shall
issue appropriate share certificates to the relevant Investors (or their
nominees, as advised to the Company Secretary, provided that such nominees shall
enter into a Deed of Adherence substantially in the form set out in Schedule 7),
and if applicable, the Agents (or their nominees) provided that the Agents (or
their nominees) shall enter into a similar Deed of Adherence.

3.2   Condition subsequent       Immediately after Completion the Company’s
issued share capital will be as set out in Schedule 3.   4   WARRANTIES   4.1  
Warranties by each Party       Each Party to this Agreement warrants to the
other Parties that he/it has full power and authority to enter into and perform
this Agreement and the Agreement when executed will constitute binding
obligations on him/it in accordance with its terms.   4.2   Warranties by
CanArgo and the Company       In consideration of the Investors agreeing to
invest in the Company and enter into and become party to this Agreement each of
CanArgo and the Company warrants to the Investor that each of the Warranties is
true and not misleading.   4.3   Warranties by Investors       Each of the
Investors severally warrants to the Company that each of the Investor Warranties
is true and not misleading.   5   AGREED BUSINESS CONTROLS   5.1   Positive
undertakings       Whilst and so long as the Investors hold any shares in the
capital of the Company the Company undertakes to the Investors and CanArgo
undertakes to the Investors that it shall use its reasonable endeavours
following Completion (including by the exercise of its votes

7



--------------------------------------------------------------------------------



 



    as a shareholder of the Company) to ensure that the Company and every member
of the Tethys Group complies with the provisions of Schedule 5 unless the prior
written consent of a Shareholder Majority is received.   5.2   Negative
undertakings       Whilst and so long as the Investors hold any shares in the
capital of the Company the Company undertakes to the Investors and CanArgo
undertakes to the Investors that it shall use its reasonable endeavours
following Completion (including by the exercise of its votes as a shareholder of
the Company) to ensure that the Company and every member of the Tethys Group
complies with the provisions of Schedule 6 unless the prior written consent of a
Shareholder Majority is received.   6   CONDUCT OF THE BUSINESS   6.1   The
Company shall maintain an independent Board of Directors, which shall set the
general policy of the Company and appoint officers of the Company who shall be
responsible for the general operations and activities of the Company. The Board
shall appoint an Audit Committee (to review the accounts, and work with the
Auditors) and a Compensation Committee (to set the remuneration of the Executive
Directors of the Board of the Company);   6.2   The Company shall recruit and
employ such staff as the Board shall from time to time consider necessary for
the proper conduct of the Business. If a Participant or VEL seconds any of its
employees to the Company (“Seconded Personnel”), the Company shall indemnify
such Participant against all and any loss, damage, liability, cost and/or
expense sustained by VEL or such Participant as the result of (i) any claim
brought by any Seconded Personnel against the Participant as a result of any act
or omission of the Company and (ii) any act or omission of any such Seconded
Personnel whilst performing duties for the Company during the secondment and/or
as a result of such Participant’s vicarious liability for the acts and omissions
of any of such employees during their secondment.   6.3   If any Participant or
VEL agrees to second personnel to the Company, such Participant or VEL and the
Company shall agree the names of the relevant employees prior to such
individual’s engagement as secondees.   6.4   All the salaries, wages,
allowances, travelling and accommodation expenses and other emoluments or
benefits to which such Seconded Personnel may be entitled (being calculated at
the appropriate professional or commercial rates) and all necessary employer’s
pension or superannuation and national insurance contributions in respect of the
participation of such Seconded Personnel in the Business shall, except where
otherwise agreed, during such secondment be borne and paid by the Company,
declaring for the avoidance of doubt that where any of such expenditure has been
incurred by either of the Participants or VEL the Company shall reimburse the
Participant or VEL incurring such expenditure with the amount of such
expenditure.   6.5   The Participant’s agree that within 30 days of Completion
the Company will enter into a management services agreement with VEL and
CanArgo, in terms of which VEL and/or CanArgo will provide certain management
services to the Company on the rates set out therein.   6.6   The Company shall:
  6.6.1   appoint contractors from time to time and procure that any works
required in respect of the Company’s Business are carried out with all
reasonable speed; and

8



--------------------------------------------------------------------------------



 



6.6.2   provide or procure the provision of such additional or supplementary
professional or management or supervising or marketing services as may be
reasonably expedient or necessary in the interests of carrying out of the
Company’s Business.   7   EXIT STRATEGY AND CONFIDENTIALITY   7.1   Exit      
The Company, CanArgo and the Participants each confirm their intention to use
their reasonable endeavours to work towards a Listing as soon as is practicable
(subject always to the financial and commercial circumstances of the Company and
to the pre-money valuation of the Company prior to a Listing being acceptable to
a Shareholder Majority and to the terms and amounts (if any) raised by the
Company on such a Listing being acceptable to the Board).   7.2  
Confidentiality       Except:-

  (a)   as required by law or by any appropriate regulatory authority; or    
(b)   as regards information which is publicly available (other than by reason
of any wrongful disclosure of the same); or     (c)   pursuant to Clause 7.3
below,

    this Agreement and the documents associated with it (and the subject matter
hereof and thereof) will not be disclosed to any persons other than the Company,
CanArgo, the Investors, the Agents (if any) and their respective advisors
without the prior written consent of the non-disclosing parties.   7.3  
Disclosure on Listing       For the avoidance of doubt:-

  (a)   the Company will not require the consent of the Investors or the Agents
(if any) for any disclosure of this Agreement and any documents associated with
it (and the subject matter hereof and thereof) in any prospectus, admission
document, offering document or other document or announcement in connection with
any Listing or proposed Listing or otherwise in connection with any fundraising
or proposed fundraising by the Company; and     (b)   the Parties acknowledge
that the ultimate parent company of CanArgo and the Company is CEC and that CEC
may make such disclosures in connection with this Agreement as it is required to
disclose by law, contract or regulation in order to comply with its reporting,
filings and disclosure obligations.

8   TRANSER OF SHARES   8.1   No Participant shall transfer or create or dispose
of any interest (including a security interest) in or over any of its shares
except:-

  (a)   by a transfer of the entire legal and beneficial interest therein; and  
  (b)   to a transferee as permitted by, and in accordance with the Articles.

9



--------------------------------------------------------------------------------



 



8.2   The Participants shall procure that no person is hereinafter registered as
a holder of any Ordinary Share in the Company unless such person has entered
into a Deed of Adherence. Upon being so registered such person shall be deemed
to be a party to this Agreement, and a Participant in accordance with this
Agreement and the relevant Deed of Adherence.   8.3   The Company shall not
register any transfer made in breach of Clauses 8.1 or 8.2 and the Ordinary
Shares comprised in any transfer purported to be so made shall carry no rights
whatsoever unless and until in each case the breach is rectified.   9   ISSUE OF
SHARES       The issue of new Ordinary Shares shall be regulated in accordance
with the provisions set out herein and in the Articles.   10   COSTS AND
EXPENSES   10.1   Each party shall pay its own costs and expenses in relation to
the negotiation, preparation and completion of this Agreement and all ancillary
documentation.   11   TERMINATION   11.1   Automatic Termination       This
Agreement will terminate automatically:-

  (a)   upon the occurrence of a Listing; or     (b)   if any person acquires
the whole of the issued equity share capital of the Company; or     (c)   the
appointment of a receiver, manager or administrative receiver over all or any
part of the assets of the Company or the appointment of a liquidator or
administrator over the Company; or     (d)   in respect of the rights and
obligations of any individual shareholder in the Company, upon such shareholder
ceasing to hold any shares in the capital of the Company.

11.2   Accrued Rights       Any such termination under this Clause 11 shall be
without prejudice to the accrued rights of the Shareholders.   12   GENERAL  
12.1   Third party rights       The terms of this Agreement may be enforced only
by a party to it and the operation of the Contracts (Rights of Third Parties)
Act 1999 is excluded.   12.2   Deadlock       In the event of a Deadlock the
Company will invite sealed bids from all of the Participants to buy the Company,
with the highest bidder being entitled to buy out the remaining Participants at
the price specified in their bid, or, in the event that there are no bids, the

10



--------------------------------------------------------------------------------



 



    Company will be wound up and the assets will be distributed to the
Participants in proportion to their ownership at that time.   12.3   Survival of
obligations       Notwithstanding Completion each and every right and obligation
of the parties under this Agreement shall, except in so far as fully performed
at Completion, continue in full force and effect.   12.4   Successors       This
Agreement shall be binding on the parties and their respective executors,
personal representatives and successors whomsoever and, unless the context
otherwise requires, references to the “Investors” or “Participants” shall
include references to such executors, personal representatives and successors.  
12.5   No Partnership or Agency       Nothing in this Agreement is intended to
or shall operate to create a partnership of any kind between the Participants or
any of them, and no party shall have authority to bind any other in any way
(including but not limited to the making of any representation or warranty, the
assumption of any obligation or liability and the exercise of any right or
power) save as expressly set out herein.   12.6   Assignment   12.6.1   Save as
provided in Clause 12.6.2, no party shall be entitled to assign his or its
rights or obligations under this Agreement without the prior written consent of
all other parties.   12.6.2   Each Investor shall be entitled to assign the
benefit of this Agreement to any person to whom he/it shall have transferred any
shares in the capital of the Company pursuant to and in accordance with the
provisions of the Articles provided that such assignee shall enter into a Deed
of Adherence substantially in the form set out in Schedule 7.   12.7   Waivers
and remedies cumulative   12.7.1   The rights of each party under this
Agreement:-

  (a)   may be exercised as often as necessary;     (b)   are cumulative and not
exclusive of its rights under the general law; and     (c)   may be waived only
in writing and specifically.

12.7.2   Delay in exercising or non-exercise of any right is not a waiver of
that or any other right.   12.8   Amendments       No amendment or variation of
this Agreement shall be effective unless it is in writing and signed by or on
behalf of each of the parties save that in the event that any of the Investors,
Agents or CanArgo ceases to be a shareholder in the Company then, as from the
date of such cessation, this Agreement may be varied without reference to (or
the need for the signature on any relevant document) the Investor, Agent or
CanArgo.   12.9   Notices

11



--------------------------------------------------------------------------------



 



12.9.1   Any notice or other communication to be given under, or in connection
with the matters contemplated by, this Agreement shall be in writing and signed
by or on behalf of the party giving it and shall be served by delivering it
personally or sending it by pre-paid recorded delivery or registered post (or
registered airmail in the case of an address for service outside the United
Kingdom and the Channel Islands) or by facsimile to the address and for the
attention of the relevant party set out below (or as otherwise notified by that
party hereunder). Any such notice shall be deemed to have been received:-

  (a)   if delivered personally, at the time of delivery;     (b)   in the case
of pre-paid recorded delivery or registered post, 48 hours from the date of
posting;     (c)   in the case of registered airmail, five days from the date of
posting; and     (d)   in the case of fax, at the time of transmission.

    Provided that if deemed receipt occurs before 9am on a business day the
notice shall be deemed to have been received at 9am on that day and if deemed
receipt occurs after 5pm on a business day, or on a day which is not a business
day, the notice shall be deemed to have been received at 9am on the next
business day.   12.9.2   The addresses and facsimile numbers of the parties for
the purposes of Clause 12.8.1 are:-       CanArgo Limited       Address: P.O.
Box 291, St. Peter Port, Guernsey GY1 3RR       For the attention of: Dr David
Robson and Vincent McDonnell       Fax number: +44 1481 729980       Tethys
Petroleum Limited       Address: P.O. Box 524, St. Peter Port, Guernsey GY1 6EL
      For the attention of: Dr David Robson and Liz Landles       Fax number:
+44 1481 711086       Each Investor       Address: to the relevant address
specified in Schedule 1       For the attention of: Name of Investor       Fax
number: such number (if any) as is supplied by the relevant Investor from time
to time.       or such other address or fax number as may be notified in writing
from time to time by the relevant party to the other parties.   12.10  
Counterparts       This Agreement may be executed in any number of counterparts,
each of which, when executed and delivered, shall be an original, and all the
counterparts together shall constitute one and the same instrument.

12



--------------------------------------------------------------------------------



 



12.11   Governing Law and Jurisdiction   12.11.1   This Agreement shall be
governed and construed in accordance with the law of England.   12.11.2   Each
party hereby irrevocably submits to the exclusive jurisdiction of the Courts of
England and Wales as regards any claim, dispute or matter arising out of or in
connection with this Agreement and its implementation and effect.

EXECUTED and DELIVERED as a deed on the date first above written.
1

13